EXHIBIT 10.2

TIDEWATER INC.

INDIVIDUAL PERFORMANCE EXECUTIVE OFFICER

ANNUAL INCENTIVE PLAN

FOR FISCAL YEARS 2010, 2011 AND 2012

 

I. PLAN OBJECTIVE

The primary objective of the Tidewater Inc. Individual Performance Executive
Officer Annual Incentive Plan (the “Plan”) is to reward Tidewater Inc.’s (the
“Company”) executive officers for their individual performance. The Plan links a
significant element of potential variable annual compensation to the
accomplishment of individual goals established for each participant.

The Compensation Committee of the Board of Directors (the “Committee”)
established the Plan to provide a mechanism to add an individual
performance-based annual incentive award to the compensation of executive
officers who participate in Tidewater Inc.’s (the “Company”) Company Performance
Executive Officer Annual Incentive Plan (the “Company Performance Plan”). The
Company Performance Plan is formula-based and designed to qualify as
“performance-based” compensation under Section 162(m) of the Internal Revenue
Code.

 

II. ADMINISTRATION

The Plan shall be administered by the Committee, except that the Chief Executive
Officer shall have certain administrative powers as provided herein. The
authority of the Committee shall include, in particular, authority to:

 

  A. designate participants and target award percentages for a particular year;

 

  B. after considering recommendations from the Chief Executive Officer,
establish individual performance goals and objectives for a particular year;

 

  C. determine the individual performance multiple for a fiscal year of between
0 and 1.5 times the target award percentage;

 

  D. consider the achievement of the individual performance goals and objectives
and other performance factors for the Chief Executive Officer and the amount of
any payment hereunder; and

 

  E. establish regulations for the administration of the Plan and make all
determinations deemed necessary for the administration of the Plan.

The Chief Executive Officer shall consider the achievement of the individual
performance goals and objectives and other performance factors for Plan
participants other than himself and whether the participant shall receive the
entire Committee approved individual performance multiple or a lesser amount.



--------------------------------------------------------------------------------

The Committee may also use its discretion to reduce or to eliminate, but not to
increase, the maximum bonus amount payable to any participant under the Plan for
a particular year.

 

III. BASIC PLAN CONCEPT

The Plan is designed to reward executive officers for their individual
accomplishments and performance.

 

IV. ELIGIBILITY CRITERIA

Eligibility for participation in the Plan is limited to those executive officers
who participate in the Company Performance Executive Officer Annual Incentive
Plan.

 

V. AWARD OPPORTUNITIES AND PERFORMANCE MEASURES

For each fiscal year, the Committee will specify potential target incentive
award amounts for each participant. These amounts are determined based upon each
eligible participant’s base salary in effect as of June 29 of the fiscal year
multiplied by the target percent established by the Committee.

The Committee, or the Chief Executive Officer with respect to participants other
than the Chief Executive Officer, shall establish particular individual
performance goals for each participant. The goals may be subjective or
objective.

At the end of each fiscal year, the Committee will approve the overall
individual performance multiple for the Plan for the fiscal year, which may be
between 0 and 1.5 times target. The individual performance multiple will be
multiplied by each participant’s target incentive award amount to determine a
participant’s individual payout amount. The individual payout amount may then be
reduced for a particular participant below the established individual
performance multiple based on an evaluation of that participant’s individual
performance. The annual award to a participant under this Plan may not exceed
1.5 times target.

 

VI. TERMINATION OF EMPLOYMENT

 

  A. If a participant’s employment is terminated because the participant dies or
if the participant becomes disabled, unless otherwise determined by the
Committee, the participant or, in the case of death, the participant’s estate or
heirs, shall be paid a pro rata bonus for the fiscal year in which termination
occurs based upon target level performance in effect for such year and the
percentage of salary applicable to such participant’s bonus, but applied to the
actual salary amount paid to the participant for the portion of the year that
the participant was employed. Any such bonus shall be paid to the participant
or, in the case of death, to the participant’s estate or heirs under Article VII
at the same time as the bonus for such fiscal year is paid to participants who
continue to be employed.

 

  B.

If a participant’s employment is terminated because the participant Retires or
is terminated by the Company without Cause, unless otherwise determined by the
Committee, the participant shall be paid a pro rata bonus for the fiscal year in
which termination occurs based upon target level performance in effect for such

 

2



--------------------------------------------------------------------------------

 

year and the percentage of salary applicable to such participant’s bonus, but
applied to the actual salary amount paid to the participant for the portion of
the year that the participant was employed. Any such bonus shall be paid to the
participant as provided in Article VII on the date on which the annual bonus is
paid to participants whose employment did not terminate.

 

  C. If a participant’s employment is terminated voluntarily by the participant
or if the participant is involuntarily terminated by the Company for Cause, no
pro rata bonus shall be paid for the fiscal year in which termination occurs,
unless otherwise determined by the Committee in its discretion, in which case
the pro rata bonus will not exceed the amount that would be due based upon
target level performance in effect for such year and the percentage of salary
applicable to such participant’s bonus, but applied to the actual salary amount
paid to the participant for the portion of the year that the participant was
employed. Any bonus so awarded shall be paid to the participant as provided in
Article VIII at the same time as the bonus for such fiscal year is paid to
participants who continue to be employed.

 

  D. A participant is deemed to have “Retired” for purposes of the Plan, if the
participant’s employment terminates, other than as a result of a termination by
the Company for Cause, at age 55 or later with at least ten years of service
with the Company or at age 65 or later with at least five years of service with
the Company.

 

  E. “Cause” for purposes of this Plan shall be determined in the sole
discretion of the Board of Directors of the Company and shall mean:

 

  1. the willful and continued failure of the participant to perform
substantially the participant’s duties with the Company or its affiliates (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
participant by the Board of Directors of the Company which specifically
identifies the manner in which the Board believes that the participant has not
substantially performed the participant’s duties, or

 

  2. the willful engaging by the participant in conduct which is demonstrably
and materially injurious to the Company or its subsidiaries, monetarily or
otherwise.

For purposes of this provision, no act or failure to act, on the part of the
participant, shall be considered “willful” unless it is done, or omitted to be
done, by the participant in bad faith or without reasonable belief that the
participant’s action or omission was in the best interests of the Company or its
affiliates. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of a senior
officer of the Company or its affiliates or based upon the advice of counsel for
the Company or its affiliates shall be conclusively presumed to be done, or
omitted to be done, by the participant in good faith and in the best interests
of the Company or its affiliates.

 

3



--------------------------------------------------------------------------------

VII. AWARD PAYMENTS

Awards determined by the Committee to be paid hereunder will be paid in cash no
later than the June 15 following the end of the fiscal year for which the award
is earned, unless deferred by a participant under a separate benefit plan of the
Company.

 

VIII. MISCELLANEOUS

 

  A. Nothing in this Plan shall confer upon a participant any right to continue
in the employment of the Company, or to interfere in any way with the right of
the Company to terminate the participant’s employment relationship with the
Company at any time. Participation provides no guarantee that any bonus will be
paid. Participation in the Plan is not a right, but a privilege, subject to
annual review by the Company. The Company retains the right to withhold payment
from any participant who violates Company policies or for any other reason. The
Company also has the right to recover any amounts paid under the Plan if (i) the
amount paid was based on the achievement of financial results that were
subsequently the subject of a restatement, (ii) the participant is subject to
the Company’s Executive Compensation Recovery Policy; (iii) the participant
engaged in intentional misconduct that caused or partially caused the need for
the restatement, and (iv) the effect of the wrongdoing was to increase the
amount of bonus or incentive compensation. Any participant accepts any payment
hereunder subject to such recovery rights of the Company. The Company may, if it
chooses, effect such recovery by withholding from other amounts due to the
participant by the Company.

 

  B. The Plan shall be governed by and construed in accordance with the laws of
the State of Louisiana.

 

  C. If any term or provision of the Plan, shall at any time or to any extent be
invalid, illegal or unenforceable in any respect as written, the participant and
the Company intend for any court construing the Plan to modify or limit such
provision so as to render it valid and enforceable to the fullest extent allowed
by law. Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of the Plan, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of the
Plan shall be valid and enforced to the fullest extent permitted by law.

 

  D. The Company has no obligation to make any payments hereunder. Any payments
made shall be in the sole discretion of the Committee. The Company shall have no
obligation to set aside, earmark or invest any fund or money with which to pay
bonuses under the Plan.

 

  E. The payments made hereunder are intended to comply with an exception from
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, applicable to a short-term deferral and the terms of the Plan related
thereto shall be construed accordingly.

 

4



--------------------------------------------------------------------------------

  F. The Company shall have the right to terminate the Plan at any time in its
sole discretion. Upon termination, the participant shall have no right to
receive any amounts hereunder.

 

  G. The Company shall deduct from any payment made hereunder all applicable
federal and state income and employment taxes.

 

  H. The Committee shall not increase the amount payable to a participant under
this Plan to an amount that is higher than the amount determined as provided in
Article V. This Plan has no relationship to the Tidewater Inc. Company
Performance Executive Officer Annual Incentive Plan or any amount earned
thereunder.

EXECUTED effective as of the 8th day of July 2009.

 

WITNESSES:     TIDEWATER INC.       By:   /s/ Bruce D. Lundstrom         Bruce
D. Lundstrom         Executive Vice President,         Secretary and General
Counsel

 

5